1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4     CEDRIC HOWARD,                                        Case No. 2:21-cv-01282-RFB-DJA
5                                            Plaintiff                    ORDER
6            v.
7     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
8
                                        Defendants
9
10
11   I.     DISCUSSION

12          On July 6, 2021, Plaintiff, an inmate in the custody of the Nevada Department of

13   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF

14   No. 1-1). Plaintiff has neither paid the full $402 filing fee for this matter nor filed an

15   application to proceed in forma pauperis.

16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

17   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

18   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the

19   inmate must submit all three of the following documents to the Court:

20          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

21          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

22          page 3),

23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

24          official (i.e. page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the

26          previous six-month period.

27          The Court will grant Plaintiff a one-time opportunity to file a fully complete

28   application to proceed in forma pauperis containing all three of the required documents,
1    or in the alternative, pay the full $402 filing fee for this action on or before September 7,
2    2021. Absent unusual circumstances, the Court will not grant any further extensions of
3    time.
4            If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
5    with all three required documents or pay the full $402 filing fee on or before September
6    7, 2021, this case will be subject to dismissal without prejudice for Plaintiff to file a new
7    case with the Court when Plaintiff is either able to acquire all three of the documents
8    needed to file a fully complete application to proceed in forma pauperis or pays the full
9    $402 filing fee.
10           A dismissal without prejudice means Plaintiff does not give up the right to refile the
11   case with the Court, under a new case number, when Plaintiff has all three documents
12   needed to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff
13   may choose not to file an application to proceed in forma pauperis and instead pay the
14   full filing fee of $402 on or before September 7, 2021 to proceed with this case.
15           The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
16   will not file the complaint unless and until Plaintiff timely files a fully complete application
17   to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
18   II.     CONCLUSION
19           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
20   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well
21   as the document entitled information and instructions for filing an in forma pauperis
22   application.
23           IT IS FURTHER ORDERED that on or before September 7, 2021, Plaintiff will
24   either pay the full $402 filing fee for a civil action (which includes the $350 filing fee and
25   the $52 administrative fee) or file with the Court:
26           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
27           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
28           signatures on page 3),



                                                   -2-
1           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
2           official (i.e. page 4 of this Court’s approved form), and
3           (3) a copy of the inmate’s prison or jail trust fund account statement for the
4           previous six-month period.
5           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
6    application to proceed in forma pauperis with all three documents or pay the full $402
7    filing fee for a civil action on or before September 7, 2021, this case will be subject to
8    dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
9    number, when Plaintiff has all three documents needed to file a complete application to
10   proceed in forma pauperis or pays the full $402 filing fee.
11          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
12   (ECF No.1-1) but will not file it at this time.
13          DATED: July 8, 2021
14
15                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
